This opinion is subject to revision before final
                     publication in the Pacific Reporter

                                2013 UT 53


                                   IN THE

      SUPREME COURT OF THE STATE OF UTAH

                            DENNIS NELSON,
                              Petitioner,
                                      v.
                CITY OF OREM, MICHAEL LARSEN,
               and DEPARTMENT OF PUBLIC SAFETY,
                         Respondents.

                             No. 20120626
                         Filed August 19, 2013

           On Certiorari to the Utah Court of Appeals

                                Attorneys:
  B. Kent Morgan, Phillip W. Dyer, Salt Lake City, for petitioner
     Stanley J. Preston, Bryan M. Scott, Brandon T. Crowther,
                   Salt Lake City, for respondents

    CHIEF JUSTICE DURRANT, authored the opinion of the Court,
           in which ASSOCIATE CHIEF JUSTICE NEHRING,
    JUSTICE DURHAM, JUSTICE PARRISH, and JUSTICE LEE joined.


  CHIEF JUSTICE DURRANT, opinion of the Court:
                          INTRODUCTION
   ¶1 Officer Dennis Nelson was terminated from his position as a
police officer with the Orem City Police Department (OCPD) after
using excessive force during a booking at Orem City Jail. Both the
Orem City Employee Appeals Board (Board) and the court of
appeals upheld Officer Nelson‘s termination. The court of appeals
reviewed the Board‘s decision for an abuse of discretion and agreed
with the Board that OCPD‘s decision to terminate Officer Nelson
was not inconsistent with prior instances of discipline under
OCPD‘s excessive force policy. Also, the court concluded
alternatively that the Board persuasively justified any disparate
application of OCPD‘s policy. Finally, the court rejected Officer
Nelson‘s claim that the Board violated his procedural due process
                       NELSON v. OREM CITY
                       Opinion of the Court

rights at his hearing by (1) refusing to hear his objections while
entertaining OCPD‘s objection and (2) allowing OCPD‘s expert to
testify despite having previously consulted with Officer Nelson.
   ¶2 We granted certiorari to consider both the court of appeals‘
application of the abuse of discretion standard of review and its
decisions regarding (1) OCPD‘s consistent application of its
excessive force policy and (2) Officer Nelson‘s procedural due
process arguments. We now affirm the court of appeals‘ decision.
We first conclude that the court of appeals‘ authority to review the
Board‘s decision is limited by statute to review for an abuse of
discretion. Because the court of appeals did not err in applying an
abuse of discretion standard of review, we do not reach the court‘s
alternative holding that the Board persuasively justified any
disparate treatment of Officer Nelson. Finally, we conclude that the
court of appeals correctly determined that any procedural due
process violations at the Board‘s hearing were harmless.
                        BACKGROUND1
  ¶3 Officer Nelson was hired as a police officer by OCPD in
1995. OCPD then terminated Officer Nelson‘s employment on
October 29, 2009, following its investigation into his use of force
during a booking at Orem City Jail. Prior to his termination, Officer
Nelson had not previously been disciplined. During his near fifteen-
year career with OCPD, Officer Nelson had an average performance
evaluation rating of 3.53 on a scale of 1–5.
   ¶4 On September 18, 2009, Officer Nelson responded to a
request from officers of Utah County Major Crimes Task Force to
transport an arrestee, Mr. Fox, to jail. Mr. Fox had been placed
under arrest for resisting the execution of a search warrant. At the
time of transport, however, Officer Nelson was unaware of the
circumstances surrounding Mr. Fox‘s arrest.
   ¶5 After arriving at the jail, Officer Nelson removed Mr. Fox‘s
handcuffs and conducted a preliminary search of Mr. Fox. At the
time, Mr. Fox weighed approximately 155 pounds, and Officer
Nelson weighed approximately 280 pounds. The room was
recorded by two cameras at different vantage points. Officer Nelson



   1 Officer Nelson does not challenge the Board‘s factual findings.
We accordingly recite the facts consistent with the Board‘s findings
as set forth in its decision.

                                 2
                       Cite as: 2013 UT 53
                      Opinion of the Court

instructed Mr. Fox to turn out his pockets and remove a string
bracelet from his wrist. Mr. Fox removed the bracelet, tossed it on
the floor, and turned out his pockets.
   ¶6 Officer Nelson twice asked Mr. Fox to pick up the bracelet
and place it on a nearby counter. To the second request, Mr. Fox
replied, ―It‘s all yours.‖ He casually swung his arms back and
brought his palms together in front of his chest as he made his
reply. Using expletives, Officer Nelson again asked Mr. Fox to pick
up the bracelet. He then immediately grabbed Mr. Fox and pushed
him toward a door that led to a nearby jail cell. Mr. Fox extended
his left hand and grabbed the door frame. Officer Nelson then
pushed Mr. Fox into the door frame, causing Mr. Fox to release his
grasp. Officer Nelson then directed Mr. Fox into the left corner of
the room and took Mr. Fox to the ground. After placing Mr. Fox on
his stomach, Officer Nelson put his right knee on Mr. Fox‘s back
before straddling him. Officer Nelson then put Mr. Fox into a
control hold by placing his left arm behind his back and moving it
up towards his head.
   ¶7 Mr. Fox sustained a cut above his right eye when Officer
Nelson forced him to the ground. When Mr. Fox inquired about
medical treatment, Officer Nelson told him to ―shut up‖ and then
called for medical assistance on his radio. Officer Nelson, while
maintaining Mr. Fox on his stomach with his left arm behind his
back in a control hold, initiated an expletive-laden conversation.
When Mr. Fox objected to being run ―like a rat,‖ Officer Nelson
grabbed Mr. Fox‘s right arm, forced it behind his back, and then
pushed it up toward Mr. Fox‘s head so that both Mr. Fox‘s arms
were behind his back in a control hold. As the dialogue continued,
Officer Nelson pushed Mr. Fox‘s arms several inches up his back
toward his head, apparently causing Mr. Fox distress and pain.
Officer Nelson admitted that, at this point, he was using force to
inflict pain and to punish Mr. Fox.
   ¶8 Officer Nelson then moved his right knee to Mr. Fox‘s back
and began to apply pressure. He ―put substantial[,] if not most of
his weight‖ into Mr. Fox‘s back, and Mr. Fox grunted in apparent
pain. The pressure on Mr. Fox‘s back appeared to strain his voice
and caused his legs to move and curl up in apparent pain.
  ¶9 The dialogue continued as Officer Nelson called Mr. Fox a
―piece of shit‖ and told Mr. Fox to ―shut your fucking mouth, I
don‘t want to hear another word out of you. Not a word.‖ As
Officer Nelson said this, he pushed both of Mr. Fox‘s arms higher
up his back so that they were nearly touching the back of his head,
                                3
                       NELSON v. OREM CITY
                       Opinion of the Court

again causing Mr. Fox to grunt in apparent pain. A few moments
later when Mr. Fox protested that Officer Nelson might break his
wrists, Officer Nelson appeared to shift his weight to put more
pressure on Mr. Fox‘s back for approximately forty-one seconds.
   ¶10 Officer Nelson and Mr. Fox were then quiet for about sixty
seconds during which Mr. Fox barely moved and began to breathe
heavily. Officer Nelson then asked Mr. Fox if he was having trouble
breathing. When Mr. Fox did not respond, Officer Nelson moved
him into a sitting position, keeping both arms behind his back in
control holds. Officer Nelson maintained Mr. Fox in this position
until backup arrived and placed Mr. Fox in handcuffs. In total,
Officer Nelson controlled Mr. Fox on the ground for approximately
three minutes and forty-two seconds. Mr. Fox did not fight or resist
Officer Nelson during the encounter.
   ¶11 Lieutenant Giles of OCPD conducted a use of force review
of the incident. He met with Officer Nelson, spoke with Mr. Fox by
telephone, and reviewed the video of the incident. He concluded
that Officer Nelson‘s use of force was ―not justified and was in
violation of established [OCPD] policies.‖ He also concluded that
Officer Nelson used physical force as punishment and such use was
inappropriate.
   ¶12 Lieutenant      Giles    reported     his    conclusions     to
Captain Connor, who then conducted his own review of the
incident. He reviewed Lieutenant Giles‘ report, watched the videos,
and reviewed Officer Nelson‘s incident report. Captain Connor
agreed that Officer Nelson had violated OCPD policies by using
excessive force. He also concluded that Officer Nelson had been
untruthful in the investigation of the incident because his account of
the incident differed from the video evidence. As a result, Captain
Connor issued Officer Nelson a Notice of Intent to
Discipline/Terminate Employment.
   ¶13 Pursuant to OCPD procedures, Officer Nelson appealed his
termination to Mr. Mike Larsen, the Orem City Director of Public
Safety. Mr. Larsen met with Officer Nelson and Officer Nelson‘s
counsel, but after reviewing the incident, Mr. Larsen upheld
Captain Connor‘s decision to terminate Officer Nelson. Mr. Larsen
issued his decision on October 29, 2009, and Officer Nelson‘s
termination was official as of that date.
   ¶14 Officer Nelson then appealed his termination to the Board.
On November 11, 2010, the Board issued its decision. The Board
reversed the charge of dishonesty, and considered two other issues:
(1) whether the facts supported the charges against Officer Nelson
                                4
                         Cite as: 2013 UT 53
                        Opinion of the Court

and (2) whether the charges warranted termination. Regarding the
first issue, the Board concluded that the facts were sufficient to
support the charge that Officer Nelson used excessive force in
violation of OCPD policy. First, it found that Officer Nelson used
more force than reasonably necessary to do his job. Second, it found
that he used force to inflict punishment, humiliation, and mental
abuse. And, finally, it found that Officer Nelson‘s use of force did
not qualify as self defense, protection of an officer, making a lawful
seizure of an individual, prevention of escape, or bringing an
unlawful situation under control, as is required by OCPD policy.
   ¶15 As to the second issue, the Board concluded that the charges
warranted Officer Nelson‘s termination. In reaching that conclusion,
the Board addressed two questions: (1) whether the sanction of
termination was proportional to the charge of excessive use of force
and (2) whether Officer Nelson‘s termination was consistent with
previous sanctions imposed by OCPD. The Board determined that
Officer Nelson‘s use of force ―had the potential to significantly
undermine the morale and discipline within [OCPD]‖ and that his
termination was therefore proportional to the charge.
   ¶16 The Board also determined that Officer Nelson‘s termination
was consistent with previous sanctions imposed by OCPD for
violations of its excessive force policy, despite Officer Nelson‘s
claim that OCPD merely suspended other officers for similarly
egregious conduct.2 Officer Nelson offered the example of Officer
Scott Healy,3 whom OCPD suspended in July 2000 for two weeks
without pay for two separate incidents involving juveniles.4 In the
first incident, Officer Healy ―grabbed [a] juvenile . . . and shoved
him into the corner walls of [a] holding room and yelled at him‖


   2 Consistent with the court of appeals‘ decision in this case, we
―reference the OCPD rather than the Orem Department of Public
Safety for simplicity and brevity,‖ although the Orem Department of
Public Safety is the respondent on appeal. Nelson v. Orem City, 2012
UT App 147, ¶ 9 n.3, 278 P.3d 1089.
   3 Officer Nelson cited multiple instances of inconsistent treatment
to the Board but has since dropped all others and focused only on
Officer Healy.
   4 At the hearing before the Board, OCPD offered evidence that
Officer Healy‘s suspension was the most severe action it could have
imposed, short of termination.

                                  5
                        NELSON v. OREM CITY
                        Opinion of the Court

because the juvenile had made a flippant remark. In the second
incident, again in response to disrespectful comments, Officer Healy
―pushed [a] juvenile against [a] wall,‖ ―put his thumbs against his
windpipe,‖ and threatened to kill the juvenile. Officer Healy had
also been disciplined four other times for violations not involving
excessive use of force.
   ¶17 The Board concluded, however, that the incidents involving
Officer Healy were factually distinguishable from Officer Nelson‘s
use of force. First, the Board found that Officer Nelson placed Mr.
Fox in unnecessary, painful control holds whereas there was no
evidence that Officer Healy inflicted any pain or injury on either of
the juveniles. Second, the Board found that Officer Nelson
―continued to escalate the use of force‖ while Officer Healy
―recognized his mistake and took immediate steps to correct it by
backing off and de-escalating the situation.‖ Finally, the Board
found that Officer Nelson used force to injure and punish Mr. Fox.
In contrast, the Board found that Officer Healy ―reacted out of
anger‖ and that there was no evidence that he used force to inflict
pain or punishment. It thus concluded that the circumstances of
Officer Healy‘s suspension could not ―be used as a basis for a claim
of inconsistent discipline.‖
   ¶18 Officer Nelson appealed the Board‘s decision to the Utah
Court of Appeals. There, Officer Nelson argued that the Board erred
in concluding that the sanction of termination was proportional to
the charge of excessive force and that termination was not
inconsistent with prior sanctions imposed by OCPD. 5 He also
argued that the Board violated his procedural due process rights in
two ways. First, he alleged that the Board rebuffed his attempts to
raise objections during witness testimony but granted OCPD‘s
objections. Next, he challenged the Board‘s decision to allow Mr.
Wallentine, an expert witness, to testify on behalf of OCPD even
though Mr. Wallentine had allegedly been privy to Officer Nelson‘s
confidential information.6
   ¶19 The court of appeals upheld the Board‘s decision. The court
applied an abuse of discretion standard of review and determined,
among other things, that (1) Officer Nelson‘s termination was not
inconsistent with prior sanctions under OCPD‘s policy and that,


  5   Nelson, 2012 UT App 147, ¶¶ 15–16.
  6   Id. ¶ 18.

                                  6
                              Cite as: 2013 UT 53
                          Opinion of the Court

more specifically, Officer Nelson and Officer Healy were not
similarly situated; (2) alternatively, even if Officer Nelson and
Officer Healy were similarly situated, the evolution of OCPD‘s
experience in employee discipline and the public‘s expectations of
police conduct justified any disparate treatment; and (3) Officer
Nelson failed to identify any prejudice that resulted from the
Board‘s alleged procedural due process violations.7
   ¶20 We granted certiorari to review the court of appeals‘
decision, including the court of appeals‘ application of the abuse of
discretion standard of review. We have jurisdiction pursuant to
section 78A-3-102(3)(a) of the Utah Code.
                       STANDARD OF REVIEW
   ¶21 ―On certiorari, we review for correctness the decision of the
court of appeals, not the decision of the [Board].‖8 ―The correctness
of the court of appeals‘ decision turns, in part, on whether it
accurately reviewed the [Board‘s] decision under the appropriate
standard of review.‖9
                                 ANALYSIS
   ¶22 We first consider the appropriate standard of review for the
Board‘s determination that Officer Nelson‘s termination was not
inconsistent with prior sanctions under OCPD‘s excessive force
policy. Because we conclude that the court of appeals did not err in
applying an abuse of discretion standard of review, we do not
consider the court‘s alternative holding that the Board persuasively
justified any disparate treatment of Officer Nelson. Finally, we
consider Officer Nelson‘s procedural due process arguments
regarding the Board‘s treatment of his objections at the hearing and
its decision to allow OCPD‘s expert to testify. We ultimately affirm
the court of appeals‘ decision on these procedural issues.




  7   Id. ¶¶ 15, 33, 35–36.
  8   State v. Levin, 2006 UT 50, ¶ 15, 144 P.3d 1096.
  9   Id.

                                      7
                          NELSON v. OREM CITY
                          Opinion of the Court

 I. THE COURT OF APPEALS DID NOT ERR IN APPLYING AN
ABUSE OF DISCRETION STANDARD OF REVEW AS REQUIRED
     BY STATUTE, AND IT ACCORDINGLY DID NOT ERR IN
      AFFIRMING THE BOARD‘S DECISION THAT OFFICER
 NELSON‘S TERMINATION WAS NOT INCONSISTENT WITH
                      OCPD POLICY
   ¶23 The parties agree that for Officer Nelson to successfully
overturn his termination he must satisfy the two-part test applied
by the court of appeals by showing ―(1) that the facts do not support
the action taken by [OCPD] or (2) that the charges do not warrant
the sanction imposed.‖10 According to the court of appeals, the
second question breaks down into two sub-questions: ―First, is the
sanction proportional; and second, is the sanction consistent with
previous sanctions imposed by the department pursuant to its own
policies.‖11 Officer Nelson‘s challenge on appeal focuses on the
appropriate standard of review for the second sub-question: the
consistency issue.
   ¶24 In reviewing the Board‘s conclusion that Officer Nelson‘s
termination was not inconsistent with prior instances of OCPD
discipline, the court of appeals applied an ―abuse of discretion‖
standard of review.12 Officer Nelson contends, however, that the
court erred in doing so because the consistency issue is a question of
due process, which we must review for correctness. We disagree
and conclude that the court of appeals did not err in (1) applying an
abuse of discretion standard of review, as required by statute, or (2)
affirming the Board‘s conclusion that Officer Nelson‘s termination
was not inconsistent with prior OCPD sanctions.
  A. The Court of Appeals’ Review of the Board’s Decision Is Limited by
     Section 10-3-1106 to an Abuse of Discretion Standard of Review
  ¶25 Officer Nelson‘s merit employment is a creation of statute.
Section 10-3-1105 of the Utah Code states that an ―employee of a
municipality shall hold employment without limitation of time,
being subject to discharge . . . only as provided in Section 10-3-



   10Harmon v. Ogden City Civil Serv. Comm’n, 2007 UT App 336, ¶ 6,
171 P.3d 474.
   11 Kelly v. Salt Lake City Civil Serv. Comm’n, 2000 UT App 235, ¶ 21,
8 P.3d 1048 (emphasis added).
   12   Nelson v. Orem City, 2012 UT App 147, ¶ 16, 278 P.3d 1089.

                                    8
                             Cite as: 2013 UT 53
                            Opinion of the Court

1106.‖13 Section 10-3-1106 in turn provides a municipal employee
with the right to ―appeal the final decision to discharge . . . to an
appeal board.‖14 It leaves the ―method and manner of choosing . . .
the members of the appeal board,‖ ―the procedure for conducting
an appeal,‖ and the selection of ―the standard of review‖ to ―the
governing body of each municipality by ordinance.‖15
   ¶26 Section 10-3-1106 also provides that a ―final action or order
of the appeal board . . . may be reviewed by the [c]ourt of
[a]ppeals . . . for the purpose of determining if the appeal board . . .
abused its discretion or exceeded its authority.‖16 Pursuant to this clear
directive in section 10-3-1106, the scope of the court of appeals‘
review of the Board‘s decision to terminate Officer Nelson was
statutorily limited to an abuse of discretion standard of review.
Therefore, we conclude that the court of appeals did not err when it
applied an abuse of discretion standard of review to
Officer Nelson‘s challenge on appeal.
   ¶27 On appeal to us, Officer Nelson‘s sole argument for a
heightened standard of review is that the issue of whether OCPD
consistently applied its excessive force policy is a question that
implicates due process, and we review questions of due process for
correctness. For this argument, Officer Nelson relies on our
statement in Chen v. Stewart that ―[c]onstitutional issues, including
questions regarding due process, are questions of law that we
review for correctness.‖17 Officer Nelson has not made a due
process claim, however, regarding OCPD‘s consistent application of
its excessive force policy. Rather, he merely challenges the court of
appeals‘ conclusion that his termination is not inconsistent with
prior instances of OCPD discipline. While the court of appeals‘
conclusion as to the consistency issue may implicate due process
concerns—such as fairness18—such concerns alone do not turn the


   13   UTAH CODE § 10-3-1105(1)(a).
   14   Id. § 10-3-1106(2)(a).
   15   Id. § 10-3-1106(7)(a).
   16   Id. § 10-3-1106(6)(a), (c)(ii) (emphasis added).
   17   2004 UT 82, ¶ 25, 100 P.3d 1177.
   18In re Worthen, 926 P.2d 853, 877 (Utah 1996) (―[T]he demands of
due process rest on the concept of basic fairness.‖ (internal quotation
marks omitted)).

                                      9
                           NELSON v. OREM CITY
                            Opinion of the Court

court of appeals‘ consistency analysis into a due process claim that
we must in turn review for correctness.
   ¶28 Due process prevents the state from depriving a person of
―life, liberty, or property‖ without due process of law. 19 A party can
potentially make two types of claims under the due process clause:
one is substantive, and the other is procedural.20 A party makes a
substantive due process claim by alleging, for example, a
deprivation of a fundamental right.21 Fundamental rights are
protected against government action regardless of the fairness of
the procedures used by the government.22 Other rights are subject
to government action so long as the government follows fair
procedures, as required by procedural due process.23 Thus, a party
makes a procedural due process claim by alleging that the
government failed to provide, for example, notice or a hearing.24
But Officer Nelson‘s arguments regarding the consistency issue do
not fall within either of the substantive or procedural components
of due process and therefore would not require a correctness
standard of review under our statement in Chen.
   ¶29 Rather, as discussed above, Officer Nelson merely criticizes
the court of appeals‘ decision as to the consistency issue. But we
clarify that the two-part test applied by the court of appeals,
including the consistency component, should not be viewed as a
stand-alone test for reviewing the validity of the Board‘s decision
relating to employee discipline. While the test undoubtedly
provides a useful framework for analyzing the Board‘s decision, it is
not tied to any statutory language in section 10-3-1106,25 which


   19   U.S. CONST. amend. XIV, § 1; UTAH CONST. art. 1, § 7.
   20   McKinney v. Pate, 20 F.3d 1550, 1555 (11th Cir. 1994).
   21   Id. at 1556.
   22   Id.
   23   Id.
   24   Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 546 (1985).
   25 The web of case citations in the court of appeals‘ case law
applying the two-part test leads back to a decision by this court in
Vetterli v. Civil Serv. Comm’n, 145 P.2d 792, 797 (Utah 1944). In that
case, we analyzed the scope of the Salt Lake City Civil Service
Commission‘s authority to review a department head‘s termination
decision under an old civil service statute, section 15-9-21 of the Utah
                                                            (continued)
                                   10
                              Cite as: 2013 UT 53
                             Opinion of the Court

must govern the scope of the court of appeals‘ review. Section 10-3-
1105 is clear that ―[n]othing in this section or [s]ection 10-3-1106
may be construed to limit a municipality‘s ability to define cause for
an employee termination.‖26 Thus, the only question the court of
appeals must address in reviewing the Board‘s decision is simply
this: given OCPD‘s excessive force policy and its stated reasons for
terminating Officer Nelson, did the Board ―abuse[] its discretion or
exceed[] its authority‖ in upholding the termination?27
   ¶30 We do not mean to suggest that the consistency with which
a municipal employer applies its disciplinary policies is no longer a
concern. We simply clarify that such concerns should be addressed
within the applicable standards of review under section 10-3-1106.
In this case, for example, the Orem City Code allows the Board to
reverse a ―Department Director‘s decision against the appealing
employee [if] the Board finds that the decision was arbitrary and
capricious or otherwise illegal.‖28 A sanction that is wholly
inconsistent with prior disciplinary practices or department policy
would be arbitrary and capricious, and the court of appeals could
reverse a Board decision made on such a basis for an abuse of
discretion. But it is the employee‘s burden to demonstrate that the
Board acted arbitrarily in sanctioning his conduct.29 The court of



Code (1943). Id. at 794. The precise holding in that case was simply
―that the power conferred on the commission to ‗determine the
matter‘ brought before it on appeal, is the power to determine the
sufficiency of the cause of removal, and not simply to adjudge whether
the cause alleged by the department head is true.‖ Id. at 797. Section
10-3-1106 also gives the Board the authority to ―fully hear and
determine the matter.‖ UTAH CODE § 10-3-1106(3)(b)(ii). But the
Board, and in turn the court of appeals, can adequately determine
the ―sufficiency of the cause of removal‖ by applying the arbitrary
and capricious standard within the parameters of section 10-3-1106
without the rigors of the two-part test applied by the court of
appeals in this case.
   26   UTAH CODE § 10-3-1105(4).
   27   Id. § 10-3-1106(6)(c)(ii).
   28  OREM CITY, UTAH, MUN. CODE § 2-26-12, available at
http://exe.orem.org/citycode/Chap_02.pdf.
   29   Long v. W. States Refining Co., 384 P.2d 1015, 1016 (Utah 1963).

                                      11
                        NELSON v. OREM CITY
                         Opinion of the Court

appeals need not apply a rigid two-part test in every case to
scrutinize a city appeals board‘s decision.
B. The Court of Appeals Did Not Err in Affirming the Board’s Conclusion
   that Officer Nelson’s Termination Was Not Inconsistent with OCPD
                                  Policy
   ¶31 Given our conclusion above that the court of appeals did not
err in reviewing the Board‘s decision for an abuse of discretion,
there is no merit to Officer Nelson‘s argument that the court of
appeals should have reversed the Board‘s conclusion that Officer
Nelson‘s termination was not inconsistent with OCPD policy. As
discussed above, the scope of the court of appeals‘ review under
section 10-6-1106 is limited to determining whether the Board
abused its discretion. That determination includes ―decid[ing]
whether the board correctly applied the standard governing its
review of a termination decision, which is ‗prescribed by the
governing body of each municipality by ordinance.‘‖30 In this case,
Orem City has selected an ―arbitrary and capricious‖ standard of
review.
   ¶32 We accordingly must decide whether the Board abused its
discretion in concluding that Officer Nelson‘s termination was not
arbitrary and capricious.31 We reverse under an abuse of discretion
standard only if (1) ―the [Board] relied on an erroneous conclusion
of law‖ or (2) ―there was no evidentiary basis for [its] ruling.‖ 32
Further, to satisfy the arbitrary or capricious standard of review, the
Board‘s decision ―must fall within the limits of reasonableness or
rationality.‖33
  ¶33 Officer Nelson‘s claim that his termination is inconsistent
with OCPD‘s prior disciplinary practices under its excessive force
policy must fail in light of his decision to forego challenging the



   30Becker v. Sunset City, 2013 UT 51, ¶ 9, __ P.3d __ (quoting Utah
Code Section 10-3-1106(7)(a)).
   31See id. (stating that, on certiorari, ―we assess whether the court
of appeals correctly applied the appropriate standard of review‖).
   32 Kilpatrick v. Bullough Abatement, Inc., 2008 UT 82, ¶ 23, 199 P.3d
957 (internal quotation marks omitted).
   33Dep’t of Admin. Servs. v. Pub. Serv. Comm’n, 658 P.2d 601, 610
(Utah 1983).

                                  12
                          Cite as: 2013 UT 53
                          Opinion of the Court

Board‘s findings for clear error.34 The Board found ample reason to
distinguish Officer Nelson‘s use of force from the incidents
involving Officer Healy. First, the Board found that Officer Nelson
placed Mr. Fox in painful control holds whereas there was no
evidence that Officer Healy inflicted any pain or injury. Second, the
Board found that Officer Nelson ―continued to escalate the use of
force‖ while Officer Healy ―recognized his mistake and took
immediate steps to correct it by backing off and de-escalating the
situation.‖ Finally, the Board found that Officer Nelson used force
to injure and punish Mr. Fox. In contrast, the Board found that
Officer Healy ―reacted out of anger‖ and that there was no evidence
that he used force to inflict pain or punishment.
   ¶34 In light of these unchallenged findings, the Board‘s
conclusion that Officer Nelson and Officer Healy were not similarly
situated is a reasonable one. We therefore conclude that the court of
appeals correctly determined that the Board did not abuse its
discretion.
      II. THE COURT OF APPEALS DID NOT ERR IN ITS
  IMPARTIALITY RULINGS BECAUSE OFFICER NELSON HAS
   FAILED TO SHOW ANY DIRECT HARM THAT RESULTED
            FROM HIS ALLEGATIONS OF ERROR
   ¶35 Finally, Officer Nelson argues that the court of appeals erred
in rejecting his claim that the Board violated his procedural due
process rights by (1) entertaining OCPD‘s objection at his
termination hearing while refusing to hear his objections and (2)
relying on the testimony of OCPD‘s expert even though the expert
had allegedly consulted with Officer Nelson. As to both issues, the
court of appeals concluded that Officer Nelson failed to
demonstrate prejudice.35 We agree.
A. The Board Did Not Sustain OCPD’s Objection and, Regardless, Officer
                Nelson Failed to Demonstrate Prejudice
  ¶36 Because Officer Nelson has a property right in his continued
employment as a police officer, OCPD‘s termination of his
employment must comport with principles of procedural due




  34   Jex v. Labor Comm’n, 2013 UT 40, ¶ 40, __ P.3d __.
  35   Nelson v. Orem City, 2012 UT App 147, ¶¶ 35–36, 278 P.3d 1089.

                                   13
                          NELSON v. OREM CITY
                          Opinion of the Court

process.36 These principles include the right to an impartial judge.37
While principles of due process extend to administrative hearings,38
it is well established that such ―hearings need not have all the
formality of judicial procedure.‖39 The ultimate question when
faced with an allegation of a biased decision maker is whether ―the
appearance of unfairness is so plain that we are left with the abiding
impression that a reasonable person would find the hearing
unfair.‖40
   ¶37 We conclude that Officer Nelson‘s allegation of partiality
does not leave us with this abiding impression. He argues that the
Board ―informed [his] counsel that they . . . would not entertain any
objections . . . while at the same time entertaining and sustaining
multiple objections from OCPD.‖ But the record indicates that
OCPD made only one objection, and, rather than sustain it, the
Board merely ―noted‖ it. At no time did the Board prevent Officer
Nelson or OCPD from continuing with their presentation of
evidence. We therefore conclude that the court of appeals did not
err in rejecting Officer Nelson‘s argument as to the partiality of the
Board.
  ¶38 But even if Officer Nelson‘s allegation of partiality did
indicate some unfairness at the hearing, he has failed to show
prejudice. This is not the type of case in which we presume
prejudice, such as when the decision maker has had previous, direct


   36 Becker v. Sunset City, 2013 UT 51, ¶ 14, __ P.3d __; see also Goss v.
Lopez, 419 U.S. 565, 573 (1975) (stating that ―a state employee who
under state law, or rules promulgated by state officials, has a
legitimate claim of entitlement to continued employment absent
sufficient cause for discharge may demand the procedural
protections of due process‖).
   37   Anderson v. Indus. Comm’n, 696 P.2d 1219, 1221 (Utah 1985).
   38   Bunnell v. Indus. Comm’n, 740 P.2d 1331, 1333 (Utah 1987).
   39 Dep’t of Cmty. Affairs ex rel. State v. Utah Merit Sys. Council, 614
P.2d 1259, 1262 (Utah 1980).
   40 Bunnell, 740 P.2d at 1333 n.1; see also V-1 Oil Co. v. Dep’t of Envtl.
Quality, 939 P.2d 1192, 1197 (Utah 1997) (―Where a party to an
adversarial proceeding can demonstrate actual impermissible bias or
an unacceptable risk of an impermissible bias on the part of a
decision maker, the decision maker must be disqualified.‖).

                                    14
                           Cite as: 2013 UT 53
                           Opinion of the Court

involvement in a case.41 Officer Nelson must show a ―reasonable
likelihood that [the alleged error] affected the outcome of the
case.‖42 Even after the court of appeals based its holding in part on a
lack of prejudice,43 Officer Nelson has failed to argue to us that he
suffered any direct harm. We accordingly affirm the court of
appeals on this issue.
          B. The Board’s Reliance on OCPD’s Expert Was Harmless
   ¶39 Officer Nelson next argues that the court of appeals erred in
upholding the Board‘s decision to allow OCPD‘s expert, Mr. Ken
Wallentine, to testify at the hearing given that Officer Nelson had
allegedly consulted with, and revealed confidential information to,
Mr. Wallentine. The court of appeals concluded that Mr.
Wallentine‘s testimony was not prejudicial to Officer Nelson, even
assuming it was improper for Mr. Wallentine to testify.44 We agree.
   ¶40 First, it is unclear whether Officer Nelson and Mr.
Wallentine even exchanged confidential information.          Officer
Nelson merely alleges, in a conclusory fashion, that ―the
communication between [Officer Nelson] and Mr. Wallentine
contained confidential and/or privileged information.‖ But the
declaration of Mr. Phillip Dyer, Officer Nelson‘s attorney, does not
support this claim. Mr. Dyer provides an email chain that, while
labeled ―confidential,‖ clearly shows that Mr. Wallentine declined
to provide expert assistance to Officer Nelson and merely offered
references and contact information for other potential experts that
could assist Officer Nelson. Indeed, OCPD asserts that Mr.
Wallentine has never met with Officer Nelson or his counsel, has
never discussed the specifics of Officer Nelson‘s case, and has not
received any confidential information.
  ¶41 Second, even assuming Officer Nelson did reveal
confidential information to Mr. Wallentine, he has not shown a
―reasonable likelihood that [Mr. Wallentine‘s testimony] affected



   41See Anderson, 696 P.2d at 1221 (stating that ―when a judge has
previously been involved in a case as an attorney, there is no need to
show actual prejudice‖).
   42   Price v. Armour, 949 P.2d 1251, 1255 (Utah 1997).
   43   Nelson, 2012 UT App 147, ¶ 35.
   44   Nelson, 2012 UT App 147, ¶ 36.

                                    15
                          NELSON v. OREM CITY
                           Opinion of the Court

the outcome of the case.‖45 The Board referenced Mr. Wallentine‘s
testimony only twice in its decision. The first reference related to the
Board‘s conclusion that ―the great weight of the evidence presented
at the hearing indicates that [Officer] Nelson should have placed
handcuffs on [Mr.] Fox once he had control of [Mr.] Fox on the
ground.‖ In support of this conclusion, the Board cited Mr.
Wallentine‘s testimony that ―handcuffs should have been applied to
[Mr.] Fox as soon as [Mr.] Nelson had control of [Mr.] Fox on the
ground.‖ This reference to Mr. Wallentine‘s testimony is harmless,
however, because the Board also relied on Captain Conner‘s
testimony and the testimony of Officer Nelson‘s own expert, Mr.
Curtis Cope, who each gave the same opinion as Mr. Wallentine.
   ¶42 The Board‘s second reference to Mr. Wallentine in fact helped
Officer Nelson, as the Board cited Mr. Wallentine‘s testimony in
support of its conclusion that there was insufficient evidence to
support OCPD‘s charge of dishonesty. Because Officer Nelson has
failed to show that Mr. Wallentine‘s testimony resulted in any direct
harm, we affirm the court of appeals on this issue.
                             CONCLUSION
   ¶43 We affirm the court of appeals‘ decision to uphold Officer
Nelson‘s termination. First, the court of appeals‘ review of the
Board‘s decision is limited by statute to a review for an abuse of
discretion, and the particular question at issue in this case—the
consistent application of OCPD‘s excessive force policy—does not
require heightened review as a matter of due process. And, finally,
the court of appeals was correct that any procedural due process
violations were harmless.




  45   Price, 949 P.2d at 1255.

                                   16